               Case 20-50454-LSS   Doc 40-1   Filed 04/14/20   Page 1 of 3




                                   EXHIBIT A




                                         3
DOCS_DE:228188.1
                Case 20-50454-LSS     Doc 40-1   Filed 04/14/20   Page 2 of 3




PES Holdings – Service List re ICBS              EMAIL
Answer - 20-50454                                (Counsel for Defendant Insurers)
Main Case No. 19-11266 (LSS)                     Mathew Gonzalez
Doc. No. 228187                                  45 Broadway, Suite 920
15 – EMAIL                                       New York, NY 10006
                                                 Telephone 646-876-4410
                                                 Email: mgonzalez@zelle.com
EMAIL
(Counsel for Defendant Insurers)                 EMAIL
Garvan F. McDaniel, Esq.                         (Counsel to ICBC Standard Bank Plc)
Hogan McDaniel                                   David L. Yohai, Esq.
1311 Delaware Avenue                             John P. Mastando III, Esq.
Wilmington, DE 19806                             Weil, Gotshal & Manges LLP
Email: gmcdaniel@dkhogan.com                     767 Fifth Avenue
                                                 New York, New York 10153
EMAIL                                            Email: david.yohai@weil.com;
(Counsel for Defendant Insurers)                 john.mastando@weil.com
Craig Goldblatt, Esq.
Wilmer Cutler Pickering Hale and Dorr LLP        EMAIL
1875 Pennsylvania Avenue, NW                     (Counsel to ICBC Standard Bank Plc)
Washington, DC 20006                             Richard I. Werder, Jr., Esq.
Email: Craig.Goldblatt@wilmerhale.com            Jane Byrne, Esq.
                                                 Deborah Newman, Esq.
EMAIL                                            Eric Kay, Esq.
(Counsel for Defendant Insurers)                 Zachary Russell, Esq.
Benjamin W. Loveland, Esq.                       Quinn Emanuel Urquhart & Sullivan, LLP
Wilmer Cutler Pickering Hale and Dorr LLP        51 Madison Avenue, 22nd Floor
60 State Street                                  New York, NY 10010
Boston, MA 02109                                 Email: rickwerder@quinnemanuel.com;
Email:                                           janebyrne@quinnemanuel.com;
Benjamin.Loveland@wilmerhale.com                 deborahnewman@quinnemanuel.com;
                                                 erickay@quinnemanuel.com;
EMAIL                                            zacharyrussell@quinnemanuel.com
(Counsel for Defendant Insurers)
Zelle LLP                                        EMAIL
Jonathan R. MacBride                             (Counsel to ICBC Standard Bank Plc)
1635 Market Street, Suite 1600                   Mark D. Collins, Esq.
Philadelphia, PA 19103                           Daniel J. DeFranceschi, Esq.
Email: jmacbride@zelle.com                       Zachary I. Shapiro, Esq.
                                                 Richards, Layton & Finger, P.A.
                                                 920 North King Street
                                                 Wilmington, DE 19801
                                                 Email: collins@rlf.com;
                                                 defranceschi@rlf.com; shapiro@rlf.com




DOCS_DE:228187.1 70753/001
DOCS_DE:228187.1
                Case 20-50454-LSS   Doc 40-1   Filed 04/14/20   Page 3 of 3




EMAIL BLOCK

gmcdaniel@dkhogan.com; Craig.Goldblatt@wilmerhale.com;
Benjamin.Loveland@wilmerhale.com; jmacbride@zelle.com; mgonzalez@zelle.com;
david.yohai@weil.com; john.mastando@weil.com; rickwerder@quinnemanuel.com;
janebyrne@quinnemanuel.com; deborahnewman@quinnemanuel.com;
erickay@quinnemanuel.com; zacharyrussell@quinnemanuel.com; collins@rlf.com;
defranceschi@rlf.com; shapiro@rlf.com




DOCS_DE:228187.1 70753/001
DOCS_DE:228187.1
